     Case 4:20-cr-01633-SHR-DTF Document 20 Filed 10/28/20 Page 1 of 9


                                                                   fll "'D  - - LODGED
                                                               - - 8ECEIVED     COPY

 1     MICHAEL BAILEY
       United States Attorney
 2     District of Arizona                                               OCT 2 8 2020
       VINCENT J. SOTTOSANTI
 3     Assistant United States Attorney                             CLERK U S DIS I RICT COURT
       State Bar No.: 022037                                   Bf
                                                                      DISTRICT OF ARIZOi-JA
                                                                                           ____ DEPUTY
 4     United States Courthouse
       405 W. Congress Street, Suite 4800
 5     Tucson, Arizona 85701
       Telephone: 520.620.7300
 6     Email: vincent.sottosanti@usdoj.gov
       Attomeys for Plaintiff
 7
 8                              IN THE UNITED STATES DISTRICT COURT
 9                                  FOR THE DISTRICT OF ARIZONA
10
        United States of America,                 cR    ao-Jto33-sfrf--DTP
11                                                Mag No: 20-04816M
                                 Plaintiff,
12                                                PLEA AGREEMENT
               vs.
13                                                (Fast Track 5K3.1)
        Cesar Rodriguez-Valles,
14
                                 Defendant.
15
16            The United States of America and the defendant hereby agree to resolve this matter
17     on the following terms and conditions:
18                                              PLEA
19            The defendant will plead guilty to an Information/Indictment charging a violation
20     of Title 8, United States Code (U.S.C), Section 1326(a), with a possible sentencing
21     enhancement under 1326(b)(l) or 1326(b)(2), Reentry of Removed Alien.
22     I.     MAXIMUMPENALTIES
23            A.     The maximum possible penalty for a violation of 8 U.S.C. § 1326(a) is up to
24     twenty (20) years in prison, a fine of up to $250,000, and a term of supervised release of
25     up to three (3) years.
26            B.     According to the United States Sentencing Guidelines (U.S.S.G.) issued
27     pursuant to the Sentencing Reform Act of 1984, the Court shall:
28,    / //
 Case 4:20-cr-01633-SHR-DTF Document 20 Filed 10/28/20 Page 2 of 9




 1                     1.       Order the defendant to pay a fine pursuant to 18 U.S.C. §§ 3572 and
 2       3553, unless the Court finds that a fine is not appropriate; and
 3                     2.       Order the defendant to serve a term of supervised release when
 4       required by statute and may impose a term of supervised release in all other cases, taking
 5       into consideration U.S.S.G. § 5Dl.1.
 6              C.     Pursuant to 18 U.S.C. § 3013(a)(2)(A), the Court is required to order the
 7       defendant to pay a $100 special assessment.
 8       II.    AGREEMENTS REGARDING SENTENCING
 9              A.     Guidelines Calculations. The parties understand that the Guidelines are only
10       advisory and just one of the factors the Court will consider under 18 U.S.C. §3553(a) in
11       imposing a sentence.
12              B.     Sentencing Range. Pursuant to Fed. R. Crim. P., Rule 1 l(c)(l)(C), the
13       government and the defendant stipulate and agree that the following are the maximum
14       applicable guideline ranges for_ this offense. The defendant understands that he will be
15       sentenced in accordance with the applicable ranges below as determined by the Court.
16
                0 to 6 months of imprisonment if defendant's Criminal History Category is I;
17              4 to 10 months of imprisonment if defendant's Criminal History Category is II;
18   I
                6 to 12 months of imprisonment if defendant's Criminal History Category is III;
                10 to J6 months of imprisomnent if defendant's Criminal History Category is IV;
19              15 to 21 months of imprisonment if defendant's Criminal History Category is V;
                18 to 24 months of imprisonment if defendant's Crpninal History Category is VI.
20
21              These ranges include a two-level reduction pursuant to U.S.S.G § 5K3.l ("fast-

22       track").

23              If the government or probation department discovers a conviction other than those

24       disclosed to the defense, this may make higher sentencing ranges appropriate, and the
         government shall have the right to withdraw from this agreement.
25
26              C.    Departures or Reductions. If the defendant moves for any adjustments in
27       Chapters Two, Three, or Four of the Sentencing Guidelines or any "departures" from the
28       Sentencing Guidelines, the government may withdraw from this agreement.            If the


                                                     -2-
 Case 4:20-cr-01633-SHR-DTF Document 20 Filed 10/28/20 Page 3 of 9




 1   defendant argues for a variance under 18 U.S. C. §3 553(a) in support of a sentence request
 2   below the stipulated ranges in this agreement, the government may oppose the requested
 3   variance.    The government, however, will not withdraw from the agreement if the
 4   defendant argues for, and the Court grants, a variance below the stipulated range in this
 5   agreement.
 6          D.      Supervised Release / Probation. This plea agreement is conditioned on the
 7   defendant not being on federal supervised release or federal probation at the time of the
 8   offense. If the defendant is found to have been on supervised release / probation, the
 9   defendant's supervised release / probation violation matter will be addressed in separate
10   proceedings/pleadings.
11          E.     Criminal History Points/Prior Convictions. If the defendant has 18 or more
12   criminal history points, or if the government or federal probation discovers a conviction
13   other than those disclosed to the defense prior to sentencing, the government shall have the
14   right to withdraw from this agreement.
15          F.     Plea Addendum. This written plea agreement, and any written addenda filed
16   as attachments to this plea agreement, contain all the terms and conditions of the plea. Any
17   additional agreements, if any such agreements- exist, shall be recorded in a separate
18   document and may be filed with the Court under seal. Accordingly, additional agreements,
19   if any, may not be in the public record.
20   III.   COURT APPROVAL REQUIRED
21          If the Court, after reviewing this plea agreement, concludes that any provision is
22   inappropriate, it may reject the plea agreem~nt under Rule 1l(c)(5), Fed. R. Crim. P.,
23   giving the defendant, in accordance with Rule 11 (d)(2)(A), Fed. R. Crim. P ., an opportunity
24   to withdraw the defendant's guilty plea.
25   IV.    WAIVER OF DEFENSES AND APPEAL RIGHTS
26          Provided the defendant receives a sentence not to exceed 24 months' imprisonment,
27   the defendant waives any and all motions, defenses, probable cause determinations,' and
28   objections that the defendant could assert to the information or indictment, or to the petition


                                                  -3-
 Case 4:20-cr-01633-SHR-DTF Document 20 Filed 10/28/20 Page 4 of 9




 1   to revoke, or to the Court's entry of judgment against the defendant and imposition of

 2   sentence upon the defendant. The defendant further waives: (1) any right to appeal the
     Court's entry of judgment against defendant; (2) any right to appeal the imposition of
 3
     sentence upon defendant under 18 U.S.C. § 3742 (sentence appeals); (3) any right to
 4
     collaterally attack defendant's conviction and sentence under 28 U.S.C. § 2255, or any other
 5
     collateral attack; and (4) any right to file a motion for modification of sentence, including
 6
     under 18 U.S.C; § 3582(c). The defendant acknowledges that this waiver shall result in the
 7
     dismissal of any appeal or collateral attack th,e defendant might file challenging his/her
 8
     conviction or sentence in this case. If the defendant files a notice of appeal or a habeas
 9
     petition, notwithstanding this agreement, defendant agrees that this case shall, upon motion
10
     of the government, be remanded to the district court to determine whether defendant is in
11
     breach of this agreement and, if so, to permit the government to withdraw from the plea
12
     agreement. This waiver shall not be construed to bar a claim of ineffective assistance of
13
     counsel or an otherwise-preserved claim of "prosecutorial misconduct" (as that term is
14
     defined by Section ILB of Ariz. Ethics Op. 15-01 (2015)).
15
     V.     IMMIGRATION CONSEQUENCES OF PLEA
16
            The defendant recognizes that pleading guilty may have conseque;nces with respect
17
     to his/her immigration status if the defendant is a recently naturalized United States citizen
18
     or is not a citizen of the United States. Under federal law, a broad range of crimes are
19
     removable offenses, including the offense(s) to which defendant is pleading guilty.
20
     Although there may be exceptions, the defendant understands that the defendant's guilty
21
     plea and conviction for this offense make it practically inevitable and a virtual certainty
22   that the defendant will be removed or deported from the United States. The defendant
23
     agrees that he/she has discussed this eventuality with his/her attorney. The defendant
24
     nevertheless affirms that he/she wants to plead guilty regardless of any immigration
25
     consequences that this plea entails, even if the consequence is the defendant's automatic
26
     removal from the United States.
27
     II/
28


                                                  -4-
 Case 4:20-cr-01633-SHR-DTF Document 20 Filed 10/28/20 Page 5 of 9




 1   VI.    PERJURY AND OTHER OFFENSES
 2          Nothing in this agreement shall be construed to protect the defendant in any way
 3   from prosecution for perjury, false declaration or false statement, obstruction of justice, or
 4   any other offense committed by the· defendant after the date of this agreement. Any
 5   information, statements, documents, or evidence the defendant provides to the United
 6   States pursuant to this agreement, or to the Court, may be used against the defendant in all
 7   such prosecutions.
 8   VII.   REINSTITUTION OF PROSECUTION
 9          If the defendant's guilty plea is rejected, withdrawn, vacated, or revers~d by any
10   court in a later proceeding, the government will be free to prosecute the defendant for all
11   charges and/or allegations of supervised release / probation violations as to which it has
12   knowledge, and any charges and/or allegations of supervised release / probation violations
13   that have been dismissed or not alleged under the terms of this plea agreement. In such
14   event, the defendant waives any objections, motions, or defenses based upon the Speedy
15   Trial Act or the Sixth Amendment to the Constitution as to the delay occasioned by the
16   later proceedings.     Defendant agrees that the fast-track departures set forth under
17   "Agreements Regarding Sentence" will not be offered if prosecution is re-instituted.
18   VIIl. DISCLOSURE OF INFORMATION
19          A.      The United States retains the unrestricted right to provide information and
20   make any and all statements it deems appropriate to the Probation Office and to the Court
21   in connection with the case.
22          B.      The defendant shall cooperate fully with the U.S. Probation Office. Such
23   cooperation shall include providing complete and truthful responses to questions posed by
24   the Probation Office including, but not limited to, questions relating to:
25                  1.     Criminal convictions, history of drug abuse and mental illness; and
26                  2.     Financial information, including present financial assets or liabilities
27   that relate to the ability of the defendant to pay a fine.
28   ///


                                                   -5-
     Case 4:20-cr-01633-SHR-DTF Document 20 Filed 10/28/20 Page 6 of 9




 1      IX.    EFFECT ON OTHER PROCEEDINGS
 2             This agreement does not preclude the United States from instituting any civil       01:
 3      administrative proceedings as may be appropriate now or in the future.
 4                       DEFENDANT'S APPROVAL AND ACCEPTANCE
 5             I have read the entire plea agreement with the assistance of counsel and understand
 6      each of its provisions.
 7             I have discussed the case and my constitutional and other rights with my attorney.
 8      I understand that by entering my plea of guilty I shall waive my rights: to plead not guilty;
 9      to trial by jury; to confront, cross-examine, and compel the attendance of witnesses; to
10      present evidence in my defense; to remain silent and refuse to be a witness against myself
11      by asserting my privilege against self-incrimination; and to be presumed innocent until
12     proven guilty; and to appeal or otherwise challenge my conviction and sentence.
13             I agree to enter my guilty plea as indicated above on the terms and conditions set
14      forth in this agreement.
15             I have been advised by my attorney of the nature of the charges to which I am
16      entering my guilty plea. I have further been advised by my attorney of the nature and range
17      of the possible sentence and that my ultimate sentence shall be determined after
18      consideration of the advisory Sentencing Guidelines. I understand that the Sentencing
19      Guidelines are only advisory and that without this agreement the Court would be free to
20      exercise its discretion to impose any reasonable sentence up to the maximum set by statute
21      for the crimes of conviction.
22             My guilty plea is not the result of force, threats, assurances, or promises other than
23     the promises contained in this agreement. I agree to the provisions of this agreement as a
24     voluntary act on my part and I agree to be bound according to its provisions.
25             I fully understand that, ifl am granted probation or placed on supervised release by
26     the Court, the terms and conditions of such probation/supervised release are subject to
27     modification at any time. I further understand that, if I violate any of the conditions of my
28     probation/supervised release, my probation/supervised release may be revoked and upon


                                                    -6-
     Case 4:20-cr-01633-SHR-DTF Document 20 Filed 10/28/20 Page 7 of 9




 1      such revocation, notwithstanding any other provision of this agreement, I may be required
 2      to serve a term of imprisomnent or my sentence may otherwise be altered.
 3             I agree that this written plea agreement and addendum contain all the terms and
 4      conditions of my plea. I further agree that promises, including any predictions as to the
 5      Sentencing Guideline range or to any Sentencing Guideline factors that will apply, made
 6     by anyone (including my attorney) that are not contained within this written plea agreement
 7      are null and void and have no force and effect.
 8             I am satisfied that my defense attorney has represented me in a competent manner.
 9             I am fully capable of understanding the terms and conditions of this plea agreement.
10     I am not now using or under the influence of any drug, medication, liquor, or other
11      intoxicant or depressant that would impair my ability to fully understand the terms and
12      conditions of this plea agreement.
13                                              ELEMENTS
14                                       Reentry of Removed Alien
15      On or about August 5, 2020, in the District of Arizona:
16             1.     The defendant was an alien;
17             2.     The defendant had been previously denied admission, excluded, deported, or
18     removed from the United States;
19             3.     The defendant knowingly and voluntarily reentered or was present after a
20     voluntary entry and found in the United States in the District of Arizona; and
21             4.     The defendant did not obtain the express consent of the Attorney General or
22     the Secretary of Homeland· Security to reapply for admission to the United States prior to
23     returning to the United States.
24                                           FACTUAL BASIS
25             I further admit the following facts are true and if this matter were to proceed to trial
26     the United States could prove the following facts beyond a reasonable doubt:
27
28     ///


                                                     -7-
     Case 4:20-cr-01633-SHR-DTF Document 20 Filed 10/28/20 Page 8 of 9




 1             I am not a citizen or national of the United States. I was removed from the
               United States through Nogales, Arizona, on January 9, 2019. I was
 2             voluntarily present and found in the United States at or near Tucson, Arizona,
               on August 5, 2020. I was not under constant, continuous observation from
 3
               the time I crossed the border until the time I was found on August 5, 2020. I
 4             did not obtain the express consent of the United States government to reapply
               for admission to the United States prior to returning to the United States.
 5
 6             I have read this agreement or it has been read to me in Spanish, and I have carefully
 7      reviewed every part of it with my attorney. I understand it, and I voluntarily agree to it.
 8
 9       :1,b/zozo                                 ~/rlr.,<X11,twJt!Ml;~fr,r ee-w,,· Rrlurijuez-V~
        Date                                       Cesar Rodriguez-Valles
10                                                 Defendant
11
12                               DEFENSE ATTORNEY'S APPROVAL

13             I have discussed this case and the plea agreement with my client in detail and have

14      advised the defendant of all matters within the scopy of Fed. R. Crim. P. 11, the

15      constitutional and other rights of an accused, the factual basis for and the nature of the

16      offense to which the guilty plea will be entered, possible defenses, the consequences of the

17      guilty plea (including the maximum statutory sentence possible), and that the defendant is

18      waiving the right to appeal or otherwise challenge the conviction and sentence. I have

19      discussed the concept of the advisory Sentencing Guidelines with the defendant. No

20      assurances, promises, or representations that are not contained in this written agreement

21      have been given to me or to the defendant by the United States or any of its representatives.

22      I have concluded that the entry of the plea as indicated above on the tenns and conditions

23      set forth in this agreement are in the best interests of my client. I agree to make a bona fide

24     · effort to ensure that the guilty plea is entered in accordance with all the requirements of

25      Fed. R. Crim. P. 11.

26
27
28      ///


                                                     -8-
     Case 4:20-cr-01633-SHR-DTF Document 20 Filed 10/28/20 Page 9 of 9




 1             I translated or caused to be translated this agreement from English into Spanish to
 2      the defendant on the   1st-Iv day of     AUjud-              ,2.tl.2.J2.
 3
 4
 5      Date                                Thomas F. Jacobs
                                            Attorney for Defendant
 6

 7                                  UNITED STATES' APPROVAL
 8             I have reviewed this matter and the plea agreement. I agree on behalf of the United
 9
        States that the terms and conditions set forth are appropriate and are in the best interests of
10      justice.
11
                                            MICHAEL BAILEY
12                                          United States Attorney
13                                          District of Arizona
                                            VIN (ENT           :,; Digitally signed by
14                                                             !\ VINCENT SOTTOSANTI
                                            SOTTO SA NJ/-:?o~~~~~o20.09.2s o9:s2:07
15
        Date                                VINCENT J. SOTTOSANTI
16                                          Assistant United States Attorney
17
18
19
20
21
22
23
24
25
26
27
28


                                                     -9-
